 
LEASE AGREEMENT




THIS LEASE AGREEMENT (the "Lease") is made and entered into as of this 1st day
of January 2008, by and between BOYER IOMEGA II, A UTAH LIMITED LIABILITY
COMPANY, BY ITS MANAGING PARTNER THE BOYER COMPANY, L. C., (the "Landlord"), and
IOMEGA CORPORATION (the "Tenant").


For and in consideration of the rental to be paid by Tenant and of the covenants
and agreements herein set forth to be kept and performed by Tenant, Landlord
hereby leases to Tenant and Tenant hereby leases from Landlord, the Leased
Premises (as hereafter defined) and certain other areas, rights and privileges
for the term, at the rental and subject to and upon all of the terms, covenants
and agreements hereinafter set forth.




I.           PREMISES


1.1            Description of Premises. Landlord does hereby demise, lease and
let unto Tenant, and Tenant does hereby take and receive from Landlord the
following:


(a) That certain office building (the "Building") located at the Executive
Business Park, Roy, Utah, on the real property (the "Property") described on
Exhibit "A" attached hereto and by this reference incorporated herein. The space
occupied by Tenant consists of 51,924 gross rentable square feet (comprising
46,891 sq. ft. on the first floor and 5,032 sq. ft. on the second floor)  (the
"Leased Premises") as shown on Exhibit "B" which is attached hereto and by this
reference incorporated herein.


(b) Such non-exclusive rights-of-way, easements and similar rights with respect
to the Building and Property as may be reasonably necessary for access to and
egress from, the Leased Premises.


The non-exclusive right to use those areas designated and suitable for vehicular
parking


1.2 Work of Improvement. The obligation of Landlord to perform the work and
supply the necessary materials and labor to prepare the Leased Premises for
occupancy shall be in accordance with plans and specifications prepared by
architect and approved by Tenant.


                 1.3            Intentionally Deleted.


 1.4 Changes to Building. Following the Rental Commencement Date of this Lease
Agreement, Landlord hereby reserves the right at any time and from time to time
to make changes, alterations or additions to the Building or the Property
required by reason of health, safety or governmental regulation. Tenant shall
not, in such event, claim or be allowed any damages for injury or inconvenience
occasioned thereby (absent negligence, illegality, or willful misconduct by
Landlord) and shall not be entitled to terminate this Lease unless such work
materially affects Tenant's use of the Leased Premises. Provided, however, that
in the event that such alterations, changes or additions create undue
interference with the Tenant's operations, Landlord agrees to give Tenant
adequate written notice of such work, and agrees to provide Tenant with
alternate, temporary space suitable for the maintenance of its operations.
 

--------------------------------------------------------------------------------


II. TERM


2.1 Length of Term. The term of this Lease (the "Primary Term"), shall be for a
period of six (6) years commencing on the Rental Commencement Date (as defined
below). Tenant shall have two (2)- successive options to renew this Lease for a
five (5) year renewal term (the "Renewal Term") for each option on the same
terms provided in this Lease; provided, however, that the rental rate for each
Renewal Term shall be the fair market rental value of the Leased Premises as of
the beginning of the Renewal Term. If the parties cannot agree upon such fair
market value, then each party shall designate a real estate appraiser with
experience in commercial rental properties. If the two appraisers cannot agree
upon a fair market value, then they shall designate a third appraiser, and each
appraiser shall provide a good faith determination of the fair market rental
value. The highest and lowest appraised value shall be discarded and the fair
market value shall be the remaining appraisal. Each party shall pay its own
appraiser, and the fees of the third appraiser shall be divided equally between
the parties. Each option to renew shall be exercised by Tenant giving written
notice to Landlord of its exercise of the option to renew at least six (6)
months prior to the expiration of the Primary Term or the next preceding Renewal
Term.


2.2 Rental Commencement Date; Obligation to Pay Rent. The term of this Lease and
Tenant's obligation to pay rent hereunder shall commence on January 1, 2008,
following Tenant's receipt from Landlord of the Certificate of Occupancy (the
"Rental Commencement Date").


2.3 Acknowledgment of Rental Commencement Date. Landlord and Tenant shall
execute a written acknowledgment of the Rental Commencement Date in the form
attached hereto as Exhibit "D".




III. RENTAL PAYMENTS


3.1 Annual Rental. Tenant agrees to pay to Landlord as annual rental payments
(the "Annual Rental") at such place as Landlord may designate, without prior
demand therefore, Five Hundred and Seventy-One Thousand One Hundred and
Sixty-Four and no/100 Dollars ($571,164.00).


To the extent that Tenant already paid, prior to the execution of this Lease,
sums greater than the rent called for hereunder (hence, sums greater than
$47,597 per month for the rental dates starting on January 1, 2008 forward)
excluding non-rental expenses, Landlord agrees to remit to Tenant the amount of
this overpayment for 2008 by wire transfer within 14 days of the execution of
this Lease.


The aforementioned Annual Rental shall be due and payable in twelve (12) equal
monthly installments to be paid in advance on or before the first day of each
calendar month during the term of the Lease. In the event the Rental
Commencement Date occurs on a day other than the first day of a calendar month,
then rent shall be paid on the Rental Commencement Date for the initial
fractional calendar month prorated on a per-diem basis (based upon a thirty (30)
day month).
 
3.2 Additional Monetary Obligations. Tenant shall also pay as rental (in
addition to the Annual Rent) all other sums of money as shall become due and
payable by Tenant to Landlord under this Lease. Landlord shall have the same
remedies in the case of a default in the payment of said other sums of money as
are available to Landlord in the case of a default in the payment of one or more
installments of Annual Rent.
 

--------------------------------------------------------------------------------


IV. ADDITIONAL RENT


It is the intent of both parties that the Annual Rental herein specified shall
be absolutely net to the Landlord throughout the term of this Lease and that all
necessary and reasonable costs, expenses and obligations relating to the Leased
Premises that arise or become due during the term of this Lease shall be paid by
Tenant, except as provided below. Notwithstanding the foregoing, Tenant shall
not be responsible to Landlord for (a) any "overhead" of Landlord or "similar
indirect expenses" relating to the operation of the Leased Premises or the
Building, or (b) any costs, expenses or obligations specifically assumed by
Landlord under this Lease, including, without limitation, costs incurred in
connection with the construction of the Building and the maintenance of its
structural components, or (c) any Specifically Excluded Costs, as defined below.




For purposes of this Part IV and the Lease in general, the following words and
phrases shall have the meanings set forth below:


(a)           "Basic Costs" shall mean all actual costs and expenses incurred
by   Landlord in connection with the operation, management and maintenance of
the Building and Property and related improvements located thereon (the
"Improvements"), including, but not limited to, all expenses incurred by
Landlord as a result of Landlord's compliance with any and all of its
obligations under this Lease (or under similar leases with other tenants).  In
explanation of the foregoing, and not in limitation thereof, Basic Costs shall
include:  all real and personal property taxes and assessments (whether general
or special, known or unknown, foreseen or unforeseen) and any tax or assessment
levied or charged in lieu thereof, whether assessed against Landlord and/or
Tenant and whether collected from Landlord and/or Tenant; snow removal, trash
removal, common area utilities, cost of equipment or devices used to conserve or
monitor energy consumption, supplies, insurance, license, permit and inspection
fees, cost of services of independent contractors, cost of compensation
(including employment taxes and fringe benefits) of all persons who perform
regular and recurring duties connected with day-to-day operation, maintenance,
repair, and replacement of the Building, its equipment and the adjacent walk and
landscaped area (including, but not limited to janitorial, scavenger, gardening,
security, parking, elevator, painting, plumbing, electrical, mechanical,
carpentry, window washing, structural and roof repairs and reserves, signing and
advertising), but excluding persons performing services not uniformly available
to or performed for substantially all Building tenants; and rental expense or a
reasonable allowance for depreciation of personal property used in the
maintenance, operation and repair of the Building. The foregoing
notwithstanding, Basic Costs shall not include depreciation on the Building and
Improvements; amounts paid toward principal or interest of loans of Landlord;
nor "Direct Costs" as defined in Section 4.1(b) below.


(b)           "Direct Costs" shall mean all actual costs and expenses incurred
by Landlord in connection with the operation, management, maintenance,
replacement, and repair of tenants' premises, including but not limited to
janitorial services, maintenance, repairs, supplies, utilities, heating,
ventilation, air conditioning, and property management fees, which property
management fees shall be equal to a percentage of the sum of Tenant's Basic
Annual Rent and Estimated Costs, including electricity charges if separately
metered and parking charges if applicable, which percentage shall not exceed
three percent (3%).  Tenant shall pay its share of Direct Costs of the
Building.  The amount of Tenant's Direct Costs shall be obtained by multiplying
the expenses in question by a fraction, the numerator of which shall be the
gross rentable square footage of the Tenant’s premises, and the denominator of
which shall be the gross rentable square feet of the Building during any given
year in which the Direct Costs are then being calculated.


Landlord shall cause meters to be installed to measure actual electrical and
ventilation/air conditioning usage by Tenant.  If such meters are installed,
Tenant shall pay Landlord monthly, as additional rent, the estimated costs of
such metered electrical and ventilation/air conditioning usage.  At least
annually, Landlord shall reconcile the estimated costs of these metered services
and shall show the actual costs and shall apply any appropriate credits or
debits from the previous year's actual usage.   All such billings will be
computed at the actual kilowatt hourly rate billed to the Landlord by the public
utility companies for each respective period, including taxes.  The costs of
ventilation/air conditioning usage by Tenant shall be equitably apportioned
among all building tenants according to usage.  Tenant shall promptly pay to
Landlord the amount due on each monthly billing received for and throughout the
term of the Lease.


(c)           "Estimated Costs" shall mean the projected amount of Tenant's
Direct Costs and Tenant's Proportionate Share of Basic Costs, excluding the
costs of electricity and ventilation/air conditioning provided to Tenant's
Leased Premises, if separately metered.  The Estimated Costs for the calendar
year in which the Lease commences are $364,973 including the costs of
electricity and ventilation/air conditioning to the Tenant's Leased Premises,
and are not included in the Basic Annual Rent.  If the Estimated Costs as of the
date Tenant takes occupancy are greater than Tenant's Estimated Costs at the
time this Lease is executed, the Estimated Costs shall be increased to equal the
Estimated Costs as of the date of Tenant's occupancy.



--------------------------------------------------------------------------------


(d)           "Tenant's Proportionate Share of Basic Costs" shall mean the
percentage derived from the fraction, the numerator of which is the gross
rentable square footage of the Leased Premises (51,924), the denominator of
which is the gross rentable square footage of the Building (90,000).  In this
Lease, Tenant's pro-rata share initially is 57.69%, subject to increase or
decrease due to increases or decreases in the gross rentable square footage of
the Leased Premises and/or the Building.


                (e)           “Specifically Excluded Costs” shall mean:
 
(i)           Any depreciation on the Premises or the Building;
 
(ii)           Costs incurred due to Landlord’s violation of any terms or
conditions of this Lease or any other lease relating to the Building or
Premises;
 
(iii)           All principal, interest, loan fees, and other carrying costs
related to any mortgage or deed of trust and all rental and other payable due
under any ground or underlying lease related to the Building, unless such costs
are directly attributable to a Tenant's breach or default under this Lease;
 
(iv)           Advertising and promotional expenditures, including charitable
contributions;
 
(v)           Any costs, fines, or penalties incurred due to violations by
Landlord of any governmental rule or authority, this Lease or any other lease in
the Building or Premises or due to Landlord’s gross negligence or willful
misconduct;
 
(vi)           Costs of acquisition of sculpture, paintings, or other objects of
art;
 
(vii)           Wages, salaries, or other compensation paid to any executive
employees of Landlord above the grade of building manager;
 
(viii)          Real estate brokers’ leasing commissions;
 
(ix)           Tenant improvements or alterations to tenant spaces;
 
(x)           The cost of providing any service directly to and paid directly by
any tenant;
 
(xi)           All management or similar fees other than the 3% Management Fee
agreed to by Tenant;
 
(xii)           Costs associated with:
 
(A)           Operation of the business of the ownership of the Building or the
Premises or entity that constitutes Landlord or Landlord’s property manager, as
distinguished from the cost of Building operations, including the costs of
partnership or corporate accounting and legal matters; defending or prosecuting
any lawsuit or disputes with any mortgagee, lender, ground lessor, broker,
tenant, occupant, or prospective tenant or occupant; selling or syndicating any
of Landlord’s interest in the Building; and disputes between Landlord and
Landlord’s property manager;
 
(B)           Landlord’s general corporate or partnership overhead and general
administrative expenses, including the salaries of management personnel other
than those who are primarily engaged in the operation, maintenance, and repair
of the Building, except to the extent that those costs and expenses are included
in the Management Fees;
 

--------------------------------------------------------------------------------


(xiii)                      Costs of:
 
(A)           Initial construction of the Building;
 
(B)           Reconstruction or repair of the Building; or
 
(C)           Modification, alteration, or repair of any portion of the Building
due to faulty initial construction;
 
(xiv)                      Expenses incurred by Landlord for use of any portion
of the Building to accommodate special events such as shows, promotions,
filming, displays, photography, private events or parties, ceremonies, and
advertising.
 
(xv)           Capital improvement or capital replacement related to the
Building (“Capital Costs”), including Costs incurred by Landlord that are
considered to be capital improvements or capital replacements under generally
accepted accounting practices (GAAP); and
 
(xvi)                      All Project Operating Expenses and costs of every
kind and nature which Landlord shall pay or become obligated to pay because of
or in connection with the ownership and operation of the other buildings rather
than the Building.
 
(xvii)                      Legal, accounting, audit, verification and other
consulting fees relating to the ownership, as opposed to the operation, of the
Building.
 
(xviii)                      Fees or costs paid to affiliates or parties related
to Landlord to the extent such fees and costs are in excess of the fees and
costs which would have been paid to unrelated parties for similar services or
products;
 
(xix)                      Expenditures to comply with Americans with
Disabilities Act in effect or adopted prior to the Term Commencement Date and
expenditures relating to the remediation of Hazardous Materials in or about the
Building as of the Rental Commencement Date, including costs of reporting,
and/or monitoring; and
 

 

--------------------------------------------------------------------------------


 
(f) Landlord provided a cost estimate to Iomega on March 24, 2008 titled,
“Iomega II Operating Costs,” showing total estimated expenses payable by Iomega
for this Lease as $337,706.72 (plus $27,266 in annual management
fees).  Landlord represents that such estimate is non-binding and may vary from
actual expenses to be incurred by Tenant, but Landlord represents that the March
24, 2008 estimate is Landlord’s best good faith estimate of total reasonably
foreseeable and likely expenses chargeable to Tenant, following a reasonable
investigation.


(g)  It is expressly understood that repairing and maintaining equipment and
machinery used exclusively by Tenant shall be the sole responsibility and cost
to Tenant.  Such equipment and machinery shall include but not be limited to
equipment used by Tenant for Information Technology and Research and Development
such as, cascade environmental chambers, RUPS and Generator equipment and
associated switch gear.  Such costs to repair and maintain equipment unique to
the conduct of Tenant’s business shall be paid directly by Tenant and shall not
be considered as Basic and/or Direct costs.


4.2           Report of Basic Costs and Statement of Estimated Costs.


(a)           Within the first 90 days after the expiration of each calendar
year occurring during the term of this Lease, Landlord shall furnish Tenant a
written statement of the Tenant's Proportionate Share of Basic Costs and the
Tenant's Direct Costs occurring during the previous calendar year.  The written
statement shall specify the amount by which Tenant's Direct Costs and
Proportionate Share of Basic Costs exceeds or is less than the amounts paid by
Tenant during the previous calendar year pursuant to Section 4.3(b) below.


(b)           Prior to the start of each calendar year, Landlord shall furnish
Tenant a written statement of the Estimated Costs for the upcoming calendar
year.


4.3           Payment of Additional Rent.  Tenant shall pay as additional rent
("Additional Rent") Tenant's Direct Costs and Tenant's Proportionate Share of
Basic Costs.  The Additional Rent shall be paid as follows:


(a)           With each monthly payment of Basic Annual Rent due pursuant to
Section 3.1 above, Tenant shall pay to Landlord, without offset or deduction,
one-twelfth (l/12th) of the Estimated Costs as defined in Section 4.1(c).


(b)           Within thirty (30) days after delivery of the written statement
referred to in section 4.2(a) above, Tenant shall pay to Landlord the amount by
which Tenant's Direct Costs and Proportionate Share of Basic Costs, as specified
in such written statements, exceed the aggregate of Estimated Costs actually
paid by Tenant for the year at issue.  Payments by Tenant shall be made pursuant
to this Section 4.3(b) notwithstanding that a statement pursuant to Section
4.2(a) is furnished to Tenant after the expiration of the term of this Lease.


(c)           If the annual statement of costs indicates that the Estimated
Costs paid by Tenant pursuant to Section 4.3(a) above for any year exceeded
Tenant's Direct Costs and Tenant's Proportionate Share of Basic Costs for the
same year, Landlord, at its election, shall either (i) promptly pay the amount
of such excess to Tenant, or (ii) apply such excess against the next installment
of Basic Annual Rental or Additional Rent due hereunder.


4.4           Resolution of Disagreement.  Every statement given by Landlord
pursuant to Section 4.2 shall be conclusive and binding upon Tenant unless
within sixty (60) days after the receipt of such statement Tenant shall notify
Landlord that it disputes the correctness thereof, specifying the particular
respects in which the statement is claimed to be incorrect.  If such dispute
shall not have been settled by agreement, the parties hereto shall submit the
dispute to arbitration within ninety (90) days after Tenant's receipt of such
statement.  Pending the determination of such dispute by agreement or
arbitration as aforesaid, Tenant shall, within 45 days after receipt of such
statement, pay Additional Rent in accordance with Landlord's statement, and such
payment shall be without prejudice to Tenant's position.  If the dispute shall
be determined in Tenant's favor, Landlord shall forthwith pay Tenant the amount
of Tenant's overpayment of rents resulting from compliance with Landlord's
statement.  Landlord agrees to grant Tenant reasonable access to Landlord's
books and records for the purpose of verifying operating expenses incurred by
Landlord.


4.5           Limitations.  Nothing contained in this Part IV shall be construed
at any time so as to reduce the monthly installments of Basic Annual Rent
payable hereunder below the amount set forth in Section 3.1 of this Lease.





--------------------------------------------------------------------------------


V. USE


5.1 Use of Leased Premises. The Leased Premises shall be used and occupied by
Tenant for general office and Research and Development purposes or for any
lawful purposes.


5.2 Prohibition of Certain Activities or Uses. The Tenant and Landlord shall not
do or permit anything to be done in or about, or bring or keep anything in the
Leased Premises which is prohibited by this Lease or will, in any way or to any
extent:


(a) Adversely affect any fire, liability or other insurance policy carried with
respect to the Building, the Improvements or any of the contents of the Building
(except with Landlord's express written permission, which will not be
unreasonably withheld, but which may be contingent upon Tenant's agreement to
bear any additional costs, expenses or liability for risk that may be involved).


(b) Conflict with or violate any law, statute, ordinance, rule, regulation or
requirement of any governmental unit, agency or authority (whether existing or
enacted or promulgated in the future, known or unknown, foreseen or unforeseen).


(c)            Adversely overload the floors or otherwise damage the structural
soundness of the Leased Premises or Building, or any part thereof (except with
Landlord's express written permission, which will not be unreasonably withheld,
but which may be contingent upon Tenant's agreement to bear any additional
costs, expenses or liability for risk that may be involved).
 
5.3 Affirmative Obligations with Respect to Use. Tenant and Landlord will comply
with all governmental laws, ordinances, regulations, and requirements, now in
force or which hereafter may be in force, of any lawful governmental body or
authorities having jurisdiction over the Leased Premises, will keep the Premises
and every part thereof in a clean, neat, and orderly condition, free of
objectionable noise, odors, or nuisances, will in all respects and at all times
fully comply with all health and policy regulations, and will not suffer,
permit, or commit any waste.


5.4 Suitability. The Leased Premises, Building and Improvements (and each and
every part thereof) shall be deemed to be in satisfactory condition unless,
within one hundred twenty (120) days after the Rental Commencement Date, Tenant
shall give Landlord written notice specifying, in reasonable detail, the
respects in which the Leased Premises, Building or Improvements are not in
satisfactory condition.


5.5 Taxes. Tenant shall pay all taxes, assessments, charges, and fees which
during the term hereof may be imposed, assessed or levied by any governmental or
public authority against or upon Tenant's use of the Leased Premises or any
personal property or fixture kept or installed therein by Tenant and on the
value of leasehold improvements to the extent that the same exceed Building
allowances.
 

--------------------------------------------------------------------------------


VI. UTILITIES AND SERVICE


6.1 Obligation of Landlord. During the term of this Lease the Landlord agrees to
cause to be furnished to the Leased Premises the following utilities and
services, the cost and expense of which shall be included in Basic and/or Direct
Costs:


(a) Electricity, water, gas and sewer service.


(b) Telephone connection, but not including telephone stations and equipment (it
being expressly understood and agreed that Tenant shall be responsible for the
ordering and installation of telephone lines and equipment which pertain to the
Leased Premises.


(c) Heat and air-conditioning to such extent and to such levels as is reasonably
required for the comfortable use and occupancy of the Leased Premises subject
however to any limitations imposed by any government agency.  Landlord’s
responsibility includes the repair and maintenance of 1 Rite hot water boiler, 2
TACO circulating pumps, 2 Trane package DX units, 4 Trane split HVAC systems,
and 150 gal domestic water heater and all other heat and air conditioning
equipment used to maintain the building to industry standards.




(d)           Janitorial service.
 
(e)           Security (including the lighting of common halls, stairways,
entries and restrooms) to such extent as is usual and customary in similar
buildings in Weber County, Utah.
(f)Snow removal service.
(g)           Landscaping and groundskeeping service.
 
(h)            Elevator Service
(i)           Property Taxes assessed against the Leased Premises.
 


It is expressly agreed and understood that Tenant will make no alternations,
additions or betterment to, or installations upon the Leased Premises without
the prior written approval of Landlord, which approval shall not be unreasonably
withheld.


6.2 Tenant's Obligations. Tenant shall arrange for and shall pay the entire cost
and expense of all telephone stations, equipment and use charges, electric light
bulbs and all other materials and services not expressly required to be provided
and paid for pursuant to the provisions of Section 6.1 above.


6.3 Limitation on Landlord's Liability. Following the Rental Commencement Date
of this Lease Agreement, Landlord shall not be liable for and Tenant shall not
be entitled to terminate this Lease or to effectuate any abatement or reduction
of rent by reason of Landlord's failure to provide or furnish any of the
foregoing utilities or services if such failure was reasonably beyond the
control of Landlord. In no event shall Landlord be liable for loss or injury to
persons or property, however, arising or occurring in connection with or
attributable to any failure to furnish such utilities or services unless such
failure to furnish is caused by the gross negligence or willful misconduct of
Landlord.



--------------------------------------------------------------------------------




VII. MAINTENANCE AND REPAIRS; ALTERATIONS; ACCESS


7.1 Maintenance and Repairs by Landlord. Landlord, at Landlord's sole cost and
expense, shall maintain in good, first-class order, condition and repair the
structural components of the Leased Premises, including without limitation roof,
exterior walls and foundations for the term of the Lease following the warranty
period under any construction warranties. Landlord, at Landlord's sole cost and
expense, shall perform maintenance and repair specified in this paragraph during
the warranty period under any construction warranties.




7.2 Maintenance and Repairs by Tenant. Tenant, at Tenant's sole cost and expense
and without prior demand being made, shall maintain the Leased Premises in good
order, condition and repair, and will be responsible for the painting, carpeting
or other interior design work of the Leased Premises beyond the initial
construction phase, and shall maintain all building equipment and fixtures in
accordance with generally accepted maintenance standards, which standards shall
be approved by Landlord. If repainting or recarpeting is required and authorized
by Tenant, the cost for such are the sole obligation of Tenant and shall be paid
for by Tenant immediately following the performance of said work and a
presentation of an invoice for payment.  Tenant is free to use its tenant
improvement allowance to cover any of these items.  Tenant shall have no
liability or responsibility for ordinary wear and tear.
 
7.3 Alterations. Tenant shall not make or cause to be made any structural
alterations, additions or improvements to the Building, without first obtaining
Landlord's written approval, which approval shall not be unreasonably withheld.
Notwithstanding anything contained in this Paragraph to the contrary, Tenant
shall be allowed to make non-structural improvements in the Leased Premises up
to a cost of Ten Thousand and no/l00 Dollars ($10,000.00) without Landlord's
approval. Tenant shall present to the Landlord plans and specifications for such
work at the time approval is sought. In the event Landlord consents to the
making of any alterations, additions, or improvements to the Leased Premises by
Tenant, the same shall be made by Tenant at Tenant's sole cost and expense.
Tenant may make non-structural improvements, alterations, or additions to the
Leased Premises without Landlord approval at Tenant's sole cost and expense. All
such work with respect to any alterations, additions, and changes shall be done
in a good and workmanlike manner and diligently prosecuted to completion such
that, except as absolutely necessary during the course of such work, the Leased
Premises shall at all times be a complete operating unit. Any such alterations,
additions, or changes shall be performed and done strictly in accordance with
all laws and ordinances relating thereto. Any alterations, additions, or
improvements to or of the Leased Premises, including, but not limited to, wall
covering, paneling, and built-in cabinet work, but excepting movable furniture
and equipment, shall at once become a part of the realty and shall be
surrendered with the Leased Premises unless Landlord otherwise elects at the end
of the term hereof.


 7.4 Landlord's Access to Leased Premises. Landlord shall have the right to
place, maintain, and repair all utility equipment of any kind in, upon, and
under the Leased Premises as may be necessary for the servicing of the Leased
Premises and other portion of the Building. Landlord shall upon providing
adequate notice to Tenant, also have the right to enter the Leased Premises at
all times to inspect or to exhibit the same to prospective purchasers,
mortgagees, tenants, and lessees, and to make such repairs, additions,
alterations, or improvements as Landlord may deem desirable. In the event that
Landlord must make unavoidable repairs, Landlord shall be allowed to take all
material upon said Leased Premises that may be required therefor without the
same constituting an actual or constructive eviction of Tenant in whole or in
part, and the rents reserved herein shall in no wise abate while said work is in
progress by reason of loss or interruption of Tenant's business or otherwise,
and Tenant shall have no claim for damages. Provided, however, that in the event
that such repairs create undue interference with Tenant's operations, Landlord
agrees to give Tenant adequate written notice of such work, and agrees to
provide the Tenant with alternate, temporary space suitable for the maintenance
of its operations. During the three (3) months prior to expiration of this Lease
or of any renewal term, Landlord may place upon the Leased Premises "For Lease"
or "For Sale" signs which Tenant shall permit to remain thereon.
 
 

--------------------------------------------------------------------------------


VIII. ASSIGNMENT


8.1 Assignment Prohibited. Tenant shall not transfer, assign, mortgage, or
hypothecate this Lease, in whole or in part, or permit the use of the Leased
Premises by any person or persons other than Tenant, or sublet the Leased
Premises, or any part thereof, without the prior written consent of Landlord in
each instance, which consent shall not be unreasonably withheld, provided
sufficient information is provided to Landlord to accurately represent the
financial condition of those to whom this Lease will be transferred, assigned,
mortgaged, or hypothecated. Such prohibition against assigning or subletting
shall include any assignment or subletting by operation of law. Any transfer of
this Lease from the Tenant by merger, consolidation, transfer of assets, or
liquidation shall constitute an assignment for purposes of this Lease. In the
event that Tenant hereunder is a corporation, an unincorporated association, or
a partnership, the transfer, assignment, or hypothecation of any stock or
interest in such corporation, association, or partnership (except for transfers
to Tenant's affiliates or to family members of existing shareholders of Tenant)
in the aggregate in excess of forty-nine percent (49%) shall be deemed an
assignment within the meaning of this Section.


8.2 Consent Required. Any assignment or subletting without Landlord's consent
shall be void, and shall constitute a default hereunder which, at the option of
Landlord, shall result in the termination of this Lease or exercise of
Landlord's other remedies hereunder, if such assignment or subletting is not
revoked by Tenant within thirty (30) days after written demand by Landlord.
Consent to any assignment or subletting shall not operate as a waiver of the
necessity for consent to any subsequent assignment or subletting, and the terms
of such consent shall be binding upon any person holding by, under, or through
Tenant.


8.3 Landlord's Right in Event of Assignment. If this Lease is assigned or if the
Leased Premises or any portion thereof are sublet or occupied by any person
other than the Tenant, Landlord may collect rent and other charges from such
assignee or other party, and apply the amount collected to the rent and other
charges reserved hereunder, but such collection shall not constitute consent or
waiver of the necessity of consent to such assignment, subleasing, or other
transfer, nor shall such collection constitute the recognition of such assignee,
sublessee, or other party as the Tenant hereunder or a release of Tenant from
the further performance of all of the covenants and obligations, including the
obligation to pay rent, of Tenant herein contained. In the event that Landlord
shall consent to a sublease or assignment hereunder, Tenant shall pay to
Landlord reasonable fees, not to exceed $100.00, incurred in connection with
processing of documents necessary to the giving of such consent.
 
 
IX. INDEMNITY


 9.1 Mutual Indemnification. Each of Tenant and Landlord shall indemnify the
other and save each other harmless from and against any and all suits, bodily or
personal injury, or property damage arising from or out of any occurrence in,
upon, at or from the Leased Premises, or occasioned wholly or in part by any act
or omission of the indemnifying party, its agents, contractors, employees,
servants, invitees, licensees or concessionaires. All insurance policies carried
by Tenant and/or Landlord shall include a waiver of subrogation endorsement
which specifies that the insurance carrier(s) will waive any right of
subrogation against Tenant and/or Landlord arising out of any insurance claim.


9.2           Notice. Tenant shall give prompt notice to Landlord in case of
fire or accidents in the Leased Premises or of defects therein or in any
fixtures or equipment.
 

--------------------------------------------------------------------------------


X. INSURANCE


10.1 Fire and "All Risk" Insurance. At all times during the term of this Lease,
Tenant shall keep in force at its sole cost and expense, fire and "All Risk"
(including vandalism and malicious mischief) insurance equal to the replacement
cost of "Tenant's fixtures, furnishings, equipment, and contents upon the Leased
Premises, and all improvements made by Tenant to the Leased Premises, and the
Building (excluding fixtures, furnishings, equipment, and contents belonging to
tenants other than Landlord and all improvements or additions made by tenants
other than Landlord). Landlord shall be named as an additional insured on all
such policies.


10.2 Property Coverage. Landlord shall obtain and maintain in force "All Risk"
insurance, including vandalism and malicious mischief, required to cover any
loss or destruction that the Leased Premises herein may experience during the
Lease period and any extension thereof, and including, at Landlord's discretion,
flood and earthquake coverage if commercially available at reasonable rates.
Such insurance shall also include coverage against loss of rents. Landlord shall
submit to Tenant copies of all the proposed policies for Tenant to review.
Landlord and Tenant shall jointly agree on the coverage to be purchased on the
Leased Premises and Landlord's personal property, which coverage shall be
reasonably satisfactory to Landlord's lender. Tenant shall pay Landlord, as a
separate consideration, all reasonable costs to purchase the insurance called
for in this paragraph on the Leased Premises.
 

 

11

10.3 Liability Insurance. Tenant shall, during the entire term hereof, keep in
full force and effect a policy of public liability and property damage insurance
with respect to the Leased Premises and Building, with a combined single limit
for personal or bodily injury and property damage of not less than
$1,000,000.00. The policy shall name Landlord, any person, firms, or
corporations designated by Landlord, and Tenant as insureds, and shall contain a
clause that the insurer will not cancel or materially change the insurance
pertaining to the Leased Premises without first giving Landlord ten (10) days
written notice. Tenant shall at all times during the term hereof provide
Landlord with evidence of current insurance coverage. All public liability,
property damage, and other liability policies shall be written as primary
policies, not contributing with coverage which Landlord may carry. All such
policies shall contain a provision that Landlord, although named as an insured,
shall nevertheless be entitled to recover under said policies for any loss
occasioned to it, its servants, agents, and employees by reason of the
negligence of Tenant. All such insurance shall specifically insure the
performance by Tenant of the indemnity agreement as to liability for injury to
or death of persons or injury or damage to property contained in Part IX.


10.4 Waiver of Subrogation. Tenant and Landlord each waives its right of
subrogation against each other for any reason whatsoever with respect to claims
that are covered by and paid for through any policies of insurance maintained by
either Landlord or Tenant..


10.5 Lender. Any mortgage lender interest in any part of the Building or
Improvements may, at Landlord's option, be afforded coverage under any policy
required to be secured by Tenant hereunder, by use of a mortgagee's endorsement
to the policy concerned.




XI. DESTRUCTION


If the Leased Premises shall be partially damaged by any casualty insured
against under any insurance policy maintained by Landlord, Landlord shall, upon
receipt of the insurance proceeds, repair the Leased Premises, and until repair
is complete the Basic Annual Rent and Additional Rent shall be abated
proportionately as to that portion of the Leased Premises rendered untenantable.
Notwithstanding the foregoing, if (a) the Leased Premises by reason of such
occurrence are rendered wholly untenantable, or (b) the Leased Premises should
in whole or in part during the last six (6) months of the term or of any renewal
hereof, or (c) the Leased Premises or the Building (whether the Leased Premises
are damaged or not) should be damaged to the extent of fifty percent (50%) or
more of the then-monetary value thereof, then and in any such events, Landlord
may either elect to repair the damage or may cancel this Lease by notice of
cancellation within ninety (90) days after such event and thereupon this Lease
shall expire, and Tenant shall vacate and surrender the Leased Premises to
Landlord. Tenant's liability for rent upon the termination of this Lease shall
cease as of the day following Landlord's giving notice of cancellation. In the
event Landlord elects to repair any damage, any abatement of rent shall end five
(5) days after notice by Landlord to Tenant that the Leased Premises have been
repaired. If the damage is caused by the negligence of Tenant or its employees,
agents, invitees, or concessionaires, there shall be no abatement of rent.
Unless this Lease is terminated by Landlord, Tenant shall repair and refixture
the interior of the Leased Premises in a manner and in at least a condition
equal to that existing prior to the destruction or casualty and the proceeds of
all insurance carried by Tenant on its property and fixtures shall be held in
trust by Tenant for the purpose of said repair and replacement.





--------------------------------------------------------------------------------


XII. CONDEMNATION


12.1 Total Condemnation. If the whole of the Leased Premises shall be acquired
or taken by condemnation proceeding, then this Lease shall cease and terminate
as of the date of title vesting in such proceeding.


12.2 Partial Condemnation. If any part of the Leased Premises shall be taken as
aforesaid, and such partial taking shall render that portion not so taken
unsuitable for Tenant's operations, then this Lease shall cease and terminate as
aforesaid. If such partial taking is not extensive enough to render the Leased
Premises unsuitable for Tenant's operations, then this Lease shall continue in
effect except that the Annual Rental and Additional Rent shall be reduced in the
same proportion that the portion of the Leased Premises (including basement, if
any) taken bears to the total area initially demised, and Landlord shall, upon
receipt of the award in condemnation, make all necessary repairs or alterations
to the Building in which the Leased Premises are located, provided that Landlord
shall not be required to expend for such work an amount in excess of the amount
received by Landlord as damages for the part of the Leased Premises so taken.
"Amount received by Landlord" shall mean that part of the award in condemnation
which is free and clear to Landlord of any collection by mortgage lenders for
the value of the diminished fee.


12.3 Landlord's or Tenant's Option to Terminate. If more than twenty percent
(20%) of the Building shall be taken as aforesaid, Landlord or Tenant may, by
written notice to the other party, terminate this Lease. If this Lease is
terminated as provided in this Section, rent shall be paid up to the day that
possession is so taken by public authority and Landlord shall make an equitable
refund of any rent paid by Tenant in advance.


12.4 Award. Tenant shall be entitled to any condemnation award for any taking,
whether whole or partial, to the extent such award is specifically given for
diminution in value of Tenant's Leasehold or cost to relocate.  Tenant shall
also be entitled to such other amounts as may be recoverable by Tenant in its
own right for damages to Tenant's business and fixtures.


12.5 Definition. As used in this Part XII the term "condemnation proceeding"
means any action or proceeding in which any interest in the Leased Premises is
taken for any public or quasi-public purpose by any lawful authority through
exercise of eminent domain or right of condemnation or by purchase or otherwise
in lieu thereof.




 
XIII. LANDLORD'S RIGHTS TO CURE


13.1 General Right. In the event of breach, default, or noncompliance hereunder
by Landlord, following the Rental Commencement Date of this Lease Agreement,
Tenant shall, before exercising any right or remedy available to it, give
Landlord written notice of the claimed breach, default, or noncompliance. If
prior to its giving such notice Tenant has been notified in writing (by way of
Notice of Assignment of Rents and Leases, or otherwise) of the address of a
lender which has furnished any of the financing referred to in Part XIV hereof,
concurrently with giving the aforesaid notice to Landlord, Tenant shall, by
registered mail, transmit a copy thereof to such lender. For the thirty (30)
days following the giving of the notice(s) required by the foregoing portion of
this section (or such longer period of time as may be reasonably required to
cure a matter which, due to its nature, cannot reasonably be rectified within
thirty (30) days), if within such thirty (30) day period Landlord has commenced
and is diligently pursuing the actions or remedies necessary to cure the breach,
default or noncompliance involved, Landlord shall have the right to cure the
breach, default, or noncompliance involved. If Landlord has failed to cure a
default within said period, any such lender shall have an additional thirty (30)
days within which to cure the same or, if such default cannot be cured within
that period, such additional time as may be necessary if within such thirty (30)
day period said lender has commenced and is diligently pursuing the actions or
remedies necessary to cure the breach default, or noncompliance involved
(including, but not limited to, commencement and prosecution of proceedings to
foreclose or otherwise exercise its rights under its mortgage or other security
instrument, if necessary to effect such cure), in which event this Lease shall
not be terminated by Tenant so long as such actions or remedies are being
diligently pursued by said lender.


13.2 Mechanic's Lien. Should any mechanic's or other lien be filed against the
Leased Premises or any part thereof by reason of Tenant's acts or omissions or
because of a claim against Tenant, Tenant shall cause the same to be canceled
and discharged of record by bond or otherwise within ten (10) days after notice
by Landlord; provided, however, that Tenant may contest the amount or validity
of any such lien in good faith so long as Tenant ensures that the lien is
satisfied or released prior to any final foreclosure sale thereof.
 

--------------------------------------------------------------------------------




XIV. FINANCING; SUBORDINATION


14.1 Subordination. Tenant acknowledges that it might be necessary for Landlord
or its successors or assigns to secure mortgage loan financing or refinancing
affecting the Leased Premises. Tenant also acknowledges that the lender
interested in any given loan may desire that Tenant's interest under this Lease
be either superior or subordinate to the mortgage then held or to be taken by
said Lender. Accordingly, Tenant agrees that at the request of Landlord at any
time and from time to time Tenant shall execute and deliver to Landlord an
instrument, in form reasonably acceptable to Landlord and Tenant, whereby Tenant
subordinates its interest under this Lease and in the Leased Premises to such of
the following encumbrances as may be specified by Landlord: Any mortgage or
trust deed and customary related instruments are herein collectively referred to
merely as a "Mortgage" and securing a loan obtained by Landlord or its
successors or assigns for the purpose of enabling acquisition of the Building
and/or construction of additional improvements to provide permanent financing
for the Building, or for the purpose of refinancing any such construction,
acquisition, standing or permanent loan. Provided, however, that any such
instrument or subordination executed by Tenant shall provide that so long as
Tenant continues to perform all of its obligations under this Lease its tenancy
shall remain in full force and effect notwithstanding Landlord's default in
connection with the Mortgage concerned or any resulting foreclosure or sale or
transfer in lieu of such proceedings. Tenant shall not subordinate its interests
hereunder or in the Leased Premises to any lien or encumbrance other than the
Mortgages described in and specified pursuant to this Section 14.1 without the
prior written consent of Landlord and of the lender interested under each
mortgage then affecting the Leased Premises. Any such unauthorized subordination
by Tenant shall be void and of no force or effect whatsoever.


14.2 Amendment. Tenant recognizes that Landlord's ability from time to time to
obtain construction, acquisition, standing, and/or permanent mortgage loan
financing for the Building and/or the Leased Premises may in part be dependent
upon the acceptability of the terms of this Lease to the lender concerned.
Accordingly, Tenant agrees that from time to time it shall, if so requested by
Landlord and if doing so will not adversely affect Tenant's interests hereunder
join with Landlord in amending this Lease so as to meet the needs or
requirements of any lender which is considering making or which has made a loan
secured by a mortgage affecting the Leased Premises.


14.3 Attornment. Any sale, assignment, or transfer of Landlord's interest under
this Lease or in the Leased Premises including any such disposition resulting
from Landlord's default under a mortgage, shall be subject to this Lease and
also Tenant shall attorn to Landlord's successor and assigns and shall recognize
such successor or assigns as Landlord under this Lease, regardless of any rule
of law to the contrary or absence of privity of contract
 



--------------------------------------------------------------------------------




XV. EVENTS OF DEFAULT; REMEDIES OF LANDLORD AND TENANT


15.1 Default by Tenant. Upon the occurrence of any of the following events,
Landlord shall have the remedies set forth in Section 15.2:


(a) Tenant fails to pay any installment of Annual Rental or Additional Rent or
any other sum due hereunder within ten (10) days after Tenant receives written
notice of rent due.


(b) Tenant fails to perform any other term, condition, or covenant to be
performed by it pursuant to this Lease within thirty (30) days after written
notice of such default shall have been given to Tenant by Landlord or, if cure
would reasonably require more than thirty (30) days to complete, if Tenant fails
to commence performance within the thirty (30) day period or fails diligently to
pursue such cure to completion.


(c) Tenant or any guarantor of this Lease shall become bankrupt or insolvent or
file any debtor proceedings or have taken against such party in any court
pursuant to state or federal statute, a petition in bankruptcy or insolvency,
reorganization, or appointment of a receiver or trustee; or Tenant petitions for
or enters into an arrangement; or suffers this Lease to be taken under a writ of
execution.


15.2 Remedies. In the event of any material default by Tenant hereunder,
Landlord may at any time, without waiving or limiting any other right or remedy
available to it, terminate Tenant's rights under this Lease by written notice,
re-enter and take possession of the Premises by any lawful means (with or
without terminating this Lease), or pursue any other remedy allowed by law.
Tenant agrees to pay to Landlord the reasonable cost of recovering possession of
the Premises, all reasonable costs of reletting, and all other reasonable costs
and damages arising out of Tenant's default (excluding consequential damages),
including reasonable attorneys' fees. Notwithstanding any re-entry, the
liability of Tenant for the rent reserved herein shall not be extinguished for
the balance of the Term, and Tenant agrees to compensate Landlord upon demand
for any deficiency arising from reletting the Premises at a lesser rent than
applies under this Lease; EXCEPT THAT in no event shall Tenant be liable for
more than the amount that would have otherwise been due had Tenant exercised its
early termination rights hereunder.
 
 
15.3 Past Due Sums; Penalty. If Tenant fails to pay, when the same is due and
payable, any Annual Rental, Additional Rent, or other sum required to be paid by
it hereunder, such unpaid amounts shall bear interest from the due date thereof
to the date of payment at a fluctuating rate equal to two percent (2%) per annum
above the prime rate of interest charged by First Security Bank of Utah, Salt
Lake City, Utah. In addition thereto, if any such annual rental, additional
rent, or other sum is not paid within ten (10) days after receipt of written
demand, Tenant shall pay a sum of two percent (2%) of such unpaid amounts as a
service fee. Notwithstanding the foregoing, however, Landlord's right concerning
such interest and service fee shall be limited by the maximum amount which may
properly be charged by Landlord for such purposes under applicable law.





--------------------------------------------------------------------------------


XVI. PROVISIONS APPLICABLE AT TERMINATION OF LEASE


16.1 Surrender of Premises. At the expiration of this Lease, except for changes
made by Tenant that were approved by Landlord, Tenant shall surrender the Leased
Premises in the same condition, less reasonable wear and tear, as they were in
upon delivery of possession thereto under this Lease and shall deliver all keys
to Landlord.
Before surrendering the Leased Premises, Tenant shall remove all of its personal
property and trade fixtures and such property or the removal thereof shall in no
way damage the Leased Premises, and Tenant shall be responsible for all costs,
expenses and damages incurred in the removal thereof. If Tenant fails to remove
its personal property and fixtures upon the expiration of this Lease, the same
shall be deemed abandoned and shall become the property of Landlord.


16.2 Holding Over. Any holding over after the expiration of the term hereof or
of any renewal term shall be construed to be a tenancy from month to month at
such rates as Landlord may reasonably designate and on the terms herein
specified so far as possible.
 
XVII. ATTORNEYS' FEES


In the event that at any time during the term of this Lease either Landlord or
the Tenant institutes any action or proceeding against the other relating to the
provisions of this Lease or any default hereunder, then the unsuccessful party
in such action or proceeding agrees to reimburse the successful party for
reasonable attorneys' fees, incurred therein by the successful party.




XVIII ESTOPPEL CERTIFICATE


18.1 Landlord's Right to Estoppel Certificate. Tenant shall, within fifteen (15)
days after Landlord's request, execute and deliver to Landlord a written
declaration, in form and substance similar to Exhibit "D", in recordable form
(a) ratifying this Lease; (b) expressing the Commencement Date and termination
date hereof; (c) certifying whether or not this Lease is in full force and
effect and whether or not it has been assigned, modified, supplemented or
amended (except by such writing as shall be stated); (d) whether or not all
conditions under this Lease to be performed by Landlord have been satisfied; (e)
that there are no defenses or offsets against the enforcement of this Lease by
the Landlord, or stating those claimed by Tenant; (f) the amount of advance
rental, if any, (or none if such is the case) paid by Tenant; (g) the date to
which rental has been paid; (h) the amount of security deposited with Landlord;
and (i) such other information as Landlord may reasonably request. Landlord's
mortgage lenders and/or purchasers shall be entitled to rely upon such
declaration.
 

 
18.2 Effect of Failure to Provide Estoppel Certificate. Tenant's failure to
furnish any Estoppel Certificate within fifteen (15) days after request therefor
shall be deemed a default hereunder and moreover, it shall be conclusively
presumed that (a) this Lease is in full force and effect without modification in
accordance with the terms set forth in the request; (b) that there are no
unusual breaches or defaults on the part of the Landlord; and (c) no more than
one (1) month's rent has been paid in advance.





--------------------------------------------------------------------------------


XIX. SIGNS, AWNINGS, AND CANOPIES


Signs, awnings, and canopies are allowed as long as they are within local law
and building codes.




XX. MISCELLANEOUS PROVISIONS


20.1 No Partnership. Landlord does not by this Lease, in any way or for any
purpose, become a partner or joint venturer of Tenant in the conduct of its
business or otherwise.


20.2 Force Majeure. Landlord and Tenant shall be excused for the period of any
delay in the performance of any obligations hereunder when prevented from so
doing by cause or causes beyond Landlord's or Tenant's control, including labor
disputes, civil commotion, war, governmental regulations or controls, fire or
other casualty, inability to obtain any material or service not related to
Landlord's negligence, or acts of God.


20.3 No Waiver. Failure of either party to insist upon the strict performance of
any provision or to exercise any option hereunder shall not be deemed a waiver
of such breach. No provision of this Lease shall be deemed to have been waived
unless such waiver be in writing signed by the waiving party.
 
20.4 Notice. Any notice, demand, request, or other instrument which may be or is
required to be given under this Lease shall be delivered in person or sent by
United States certified or registered mail, postage prepaid and shall be
addressed (a) if to Landlord, at the place specified for payment of rent, and
(b) if to Tenant, either at the Demised Premises or at any other current address
for Tenant which is known to Landlord. Either party may designate such other
address as shall be given by written notice.
 


20.5 Captions; Attachments; Defined Terms


(a) The captions to the Section of this Lease are for convenience of reference
only and shall not be deemed relevant in resolving questions of construction or
interpretation under this Lease.


(b) Exhibits referred to in this Lease, and any addendums and schedules attached
to this Lease and initialed by the parties shall be deemed to be incorporated in
this Lease as though part thereof.


20.6 Recording. Tenant may record this Lease or a memorandum thereof with the
written consent of Landlord, which consent shall not be unreasonably withheld.
Landlord, at its option and at any time, may file this Lease for record with the
Recorder of the County in which the Building is located.


20.7 Partial Invalidity. If any provision of this Lease or the application
thereof to any person or circumstance shall to any extent be invalid, the
remainder of this Lease or the application of such provision to persons or
circumstances other than those as to which it is held invalid shall not be
affected thereby and each provision of this Lease shall be valid and enforced to
the fullest extent permitted by law.


20.8 Broker's Commissions. Each party represents and warrants that there are no
claims for brokerage commissions or finder's fees in connection with this Lease
and agrees to indemnify the other party against and hold it harmless from all
liabilities arising from such claim, including any attorneys' fees connected
therewith.
 
20.9 Tenant Defined: Use of Pronouns. The word "Tenant" shall be deemed and
taken to mean each and every person or party executing this document as a Tenant
herein. If there is more than one person or organization set forth on the
signature line as the Tenant, their liability hereunder shall be joint and
several. If there is more than one Tenant, any notice required or permitted by
the terms of this Lease may be given by or to any one thereof, and shall have
the same force and effect as if given by or to all thereof. The use of the
neuter singular pronoun to refer to Landlord or Tenant shall be deemed a proper
reference even though Landlord or Tenant may be an individual, a partnership, a
corporation, or a group of two or more individuals or corporation. The necessary
grammatical changes required to make the provisions of this Lease apply in the
plural sense where there is more than one Landlord or Tenant and to
corporations, associations, partnerships, or individuals, males or females,
shall in all instances be assumed as though in each case fully expressed.



--------------------------------------------------------------------------------


20.10 Provisions Binding, Etc. Except as otherwise provided, all provisions
herein shall be binding upon and shall inure to the benefit of the parties,
their legal representative, heirs, successors, and assigns. Each provision to be
performed by Tenant shall be construed to be both a covenant and a condition,
and if there shall be more than one Tenant, they shall all be bound, jointly and
severally, by such provisions.


20.11 Entire Agreement, Etc. This Lease and the Exhibits, Riders, the Business
Agreement, and/or Addenda, if any, attached hereto, constitute the entire
agreement between the parties. All Exhibits, Riders, the Business Agreement,
and/or Addenda mentioned in this Lease are incorporated herein by reference. Any
Guaranty attached hereto is an integral part of this Lease and constitutes
consideration given to Landlord to enter in this Lease. Any prior conversations
or writings are merged herein and extinguished. No subsequent amendment to this
Lease shall be binding upon Landlord or Tenant unless reduced to writing and
signed. Submission of this Lease for examination does not constitute an option
for the Leased Premises and becomes effective as a lease only upon execution and
delivery thereof by Landlord to Tenant. If any provision contained in Rider or
Addenda is inconsistent with a provision in the body of this Lease, the
provision contained in said Rider or Addenda shall control. It is hereby agreed
that this Lease contains no restrictive covenants or exclusives in favor of
Tenant. The captions and Section numbers appearing herein are inserted only as a
matter of convenience and are not intended to define, limit, construe, or
describe the scope or intent of any Section or Paragraph.


20.12 Choice of Law. This Lease shall be governed by and construed in accordance
with the laws of the State of Utah.




20.13 Quiet Enjoyment. Landlord hereby warrants that Landlord (and no other
person or corporation) has the right to lease the property and the Leased
Premises, and that Tenant shall have peaceful and quiet use and possession of
the Leased Premises without hindrance on the part of Landlord, and that Landlord
shall warrant and defend Tenant and its successors and assigns in such peaceful
and quiet use and possession against the claims of all persons or corporations
whatsoever claiming by, under and through Landlord.
 
 
20.14 Option to Purchase.  Intentionally Deleted.
 
XXI.  COMMON AREA
 
 
21.1           Definition of Common Areas.  "Common Areas" means all areas,
space, equipment and special services provided for the joint or common use and
benefit of the tenants or occupants of the Building and Property or portions
thereof, and their employees, agents, servants, patients, customers, and other
invitees (collectively referred to herein as "Occupants") including without
limitation, parking, access roads, driveways, retaining walls, landscaped areas,
serviceways, loading docks, pedestrian walks; courts, stairs, ramps, and
sidewalks; common corridors, rooms and restrooms; air-conditioning, fan,
janitorial, electrical and telephone rooms or closets; and all other areas
within the Building which are not specified for exclusive use or occupancy by
Landlord or any tenant (whether or not they are leased or occupied).
 


21.2
License to Use Common Areas.  The Common Areas shall be available for the common
use of all Occupants and shall be used and occupied under a revocable
license.  If any such license shall be revoked, or if the amount of such areas
shall be changed or diminished, Landlord shall not be subject to any liability
nor shall Tenant be entitled to any compensation or diminution or abatement of
rent nor shall revocation or diminution of such areas be deemed constructive or
actual eviction.  All Common Areas shall be subject to the exclusive control and
management of Landlord.  Landlord shall have the right to construct, maintain,
and operate lighting and other facilities on all said areas and improvements; to
police the same; to change the area, level, location, and arrangement of parking
areas and other facilities; to restrict parking by tenants, their officers,
agents, and employees; to close all or any portion of said areas or facilities
to such extent as may be legally sufficient to prevent a dedication thereof or
the accrual of any right to any person or the public therein; and to close
temporarily all or any portion of the parking areas or facilities to discourage
non-occupant parking.  Landlord shall operate and maintain the Common Areas in
such manner as Landlord in its discretion shall determine, shall have full right
and authority to employ and discharge all personnel with respect thereto, and
shall have the right, through reasonable rules, regulations, and/or restrictive
covenants promulgated by it from time to time, to control use and operation of
the Common Areas in order that the same may occur in a proper and orderly
fashion.



21.3
Parking.  Automobiles of Tenant and all Occupants (as defined above) associated
with Tenant shall be parked only within parking areas not otherwise reserved by
Landlord. Landlord or its agents shall, without any liability to Tenant or its
Occupants, have the right to cause to be removed any automobile that may be
wrongfully parked in a prohibited or reserved parking area.  Tenant shall from
time to time, upon request of Landlord, supply Landlord with a list of license
plate numbers of all automobiles owned by Tenant or its day-to-day
Occupants.  Tenant shall have the right to designate at least 20 spaces as
Iomega Reserved, and Tenant shall at all times have the right to at least 57.7%
of the parking at the Building, hence 218 spaces.








--------------------------------------------------------------------------------




 
IN WITNESS WHEREOF, the Landlord and Tenant have executed this Lease on the day
first set forth above.




 
LANDLORD:
BOYER IOMEGA II, A UTAH LIMITED LIABILITY COMPANY, BY ITS MANAGING PARTNER, THE
BOYER COMPANY, L.C.

 
By: /s/ Devon Glenn                                     
Devon Glenn
COO and Manager
 
TENANT:                               IOMEGA CORPORATION
 
By: /s/ Jonathan S. Huberman                 
                                                                                                                Its:
Chief Executive Officer                       

 
 

--------------------------------------------------------------------------------

 

 
NOTARY
 
              STATE OF UTAH                          )
 
             COUNTY OF SALT LAKE           )
 
On this                              day of________, 2008, personally appeared
before me H. Roger Boyer, who duly acknowledged to me that he executed the
foregoing Lease as the CHAIRMAN AND MANAGER OF BOYER IOMEGA II, BY ITS MANAGING
PARTNER, THE BOYER COMPANY, L.C., A UTAH LIMITED LIABILITY COMPANY.
 
My Commission Expires:


 
Notary Public
Residing at
 
On this                      ______ day
of                                ______________, 2008, personally appeared
before me, one of the signers of the foregoing Lease, who duly acknowledged to
me that he executed the same.




My Commission Expires:


 
Notary Public
Residing at
 














RIDER


 
This Rider is attached and made part of the Lease between BOYER IOMEGA II, A
UTAH LIMITED LIABILITY COMPANY, BY ITS MANAGING PARTNER THE BOYER COMPANY, L.
C., (the "Landlord"), and IOMEGA CORPORATION dated January 1, 2008.1.Early
Termination Option:
 
 
Tenant shall have the right to terminate for any reason with nine months written
notice the space located on the second floor comprising 5,032 rentable square
feet or shall also have the right to terminate the premises in its entirety,
both on the first floor and second floor (51,924 sq. ft.). In no event shall
such termination date be effective prior to the thirty-six month.  Upon
exercising the option, tenant shall reimburse Landlord any unamortized
improvement allowance actually spent and used by Iomega for the space being
terminated (based on a 6 year straight-line amortization schedule), and the
reduction in rent concession -- which totals $121,500 (calculated as the
difference between Iomega's current rent of $12.35 NNN and the $11.00 NNN as per
the former Lease based on 90,000 sq. ft.), or 9.69% of that sum in the event of
a termination by Iomega just of the 5032 feet on the second floor (hence,
$11,774).
 
 
2.           Article XXI  Signs, Awnings and Canopies:
 
 
Nothwithstanding anything contained to the contrary, Tenant shall be permitted
to place signage on the exterior of the building.  In addition, Iomega shall be
the only party permitted to place signage on the crown of the Building facing
1900 West.  Iomega’s signage must be approved by Landlord and must comply with
all local laws and building codes.  The cost of designing, manufacturing,
installing and maintaining the signage shall be at the sole cost to Tenant.  In
no event will any other tenant receive more prominent signage in connection with
the building than Iomega.  In the event that a second tenant leases 30,000
square feet or greater within the building, such tenant may receive Crown
signage along with Iomega but not on the side of the building facing 1900
West.  Crown signage shall be limited to tenants leasing 30,000 square feet or
greater within the building.
 
 
3.           Article IV  Additional Rent:
 
 
The scope of management services is defined below and reflects a 3% management
fee charged by Landlord to administer such service.  The management fee is
defined in Article 4.1(b).  Any additional services, not identified in the scope
of management services, requested by Tenant, shall be subject to a discussion
between Iomega and Landlord about whether such services properly warrant an
increased management fee.  In no event shall the management fee exceed 4%.
 
 
4.           Advanced Notice:
 
 
Regardless of anything contained to the contrary, Landlord agrees in advance
that neither an acquisition of Iomega by EMC Corp., nor the closing by Iomega of
its purchase of ExcelStor and distribution of stock to Great Wall as announced
on December 12, 2007, will cause any end to or termination of Iomega's rights
under this lease.
 





 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT "A"
 
LEGAL DESCRIPTION OF PROPERTY


Lot 2, AMENDED PLAT OF WASATCH EXECUTIVE PARK, PHASE 1, according to the
official plat thereof, on file in the office of the Weber County Recorder.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT "B"
PLANS OF LEASED
 
Exh B-1 Lease Agreement [number1.jpg]
PREMISES

 
 

--------------------------------------------------------------------------------

 
 
Exh B-2 Lease Agreement [number2.jpg]
 

--------------------------------------------------------------------------------



EXHIBIT "C"
 
 
Work Letter
 
 
Landlord shall contribute an Allowance of $233,655 for improvements made to the
premises.  The Allowance is to be used to replace the carpet and repaint where
needed within the Leased Premises.  In addition, the allowance is to be used to
pay the cost of adding doors and vestibules on the first floor to accommodate
multi-tenants in the building.  (See Exhibit C-1).  Landlord and Tenant agree
that this sum for vestibules and other first floor accommodations for additional
tenants shall not be spent unless and until a second tenant actually signs a
lease for space at the Building.  Hence, Landlord shall set aside a sum (not to
exceed $27,500) from the allowance of $233,655, which shall not be spent until a
second tenant at the Building signs a lease (the “Retained Allowance”).  If no
such second tenant signs a lease before the termination of this January 1, 2008
lease agreement, then within 30 days of termination of this lease, Landlord
shall remit the Retained Allowance to Tenant.
 
 
The Allowance can also be used for any other reasonably necessary improvements
such as repairing mill-work, bathroom tile, and or parking lot
resurfacing.  Landlord shall be responsible for managing the construction of
such improvements, after plans have been approved by both Landlord and
Tenant.  Any costs exceeding the allowance of $233,655 shall be the sole cost to
Tenant.  Tenant shall work with Landlord in the selection of building standard
paint and carpet.
 
 
It is expressly understood that in the future, if the second floor is demised to
accommodate multi-tenants that the cost of such work shall be the sole cost and
responsibility of Landlord.
 


 
 

--------------------------------------------------------------------------------

 

Exh C-1 Lease Agreement [number3.jpg]
 

--------------------------------------------------------------------------------


Exh C-2 Lease Agreement [number4.jpg]



--------------------------------------------------------------------------------


 
Exh C-3 Lease Agreement [number5.jpg]


 
 

--------------------------------------------------------------------------------

 

EXHIBIT "D"
 
ACKNOWLEDGMENT OF COMMENCEMENT DATE
 
AND TENANT ESTOPPEL CERTIFICATE
 


 
TO:                                                                           DATE:
 


 
RE:
 


 
Gentlemen:


The undersigned, as Tenant, has been advised that the Lease has been or will be
assigned to you as a result of your financing of the above-referenced property,
and as an inducement therefor hereby confirms the following:




1. 
That it has accepted possession and is in full occupancy of the Premises, that
the Lease is in full force and effect, that Tenant has received no notice of any
default of any of its obligations under the Lease, and that the Lease
Commencement Date is



 
2.
That the improvements and space required to be furnished according to the Lease
have been completed and paid for in all respects, and that to the best of its
knowledge, Landlord has fulfilled all of its duties under the terms, covenants
and obligations of the Lease and is not currently in default thereunder.3.That
the Lease has not been modified, altered, or amended, and represents the entire
agreement of the parties, except as follows:4.That there are no offsets,
counterclaims or credits against rentals, nor have rentals been prepaid or
forgiven, except as provided by the terms of the Lease.



5.         That said rental payments commenced or will commence to accrue on
, and the Lease term
expires                                                                                            
The amount of the security deposit and all other deposits paid to Landlord is
$                                                                                                                 
 
6.         That Tenant has no actual notice of a prior assignment, hypothecation
or pledge of
rents of the Lease,
except:                                                                                                                 
 
7.      That this letter shall inure to your benefit and to the benefit of your
successors and   assigns, and shall be binding upon Tenant and Tenant's heirs,
personal representatives, successors and assigns. This letter shall not be
deemed to alter or modify any of the terms, covenants or obligations of the
Lease.
 
 
The above statements are made with the understanding that you will rely on them
in connection with the purchase of the above-referenced property.
 
 
                                                                                                                    Very
truly yours,
 
 


 

